1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                             CENTRAL DISTRICT OF CALIFORNIA

10

11       SUSANNA SALCIDO,                         Case No. EDCV 18-2214 (SS)

12                        Plaintiff,
13            v.                                          JUDGMENT
14       ANDREW M. SAUL,1 Commissioner
         of Social Security,
15
                          Defendant.
16

17

18           IT IS ADJUDGED that the decision of the Commissioner is
19   REVERSED and that the above-captioned action is REMANDED to the
20   Commissioner       for    further   action    consistent   with   the   Court’s
21   Memorandum Decision and Order.
22

23   DATED:        June 18, 2019
24
                                                          /S/         __________
25                                                SUZANNE H. SEGAL
                                                  UNITED STATES MAGISTRATE JUDGE
26
27   1    Andrew M. Saul, Commissioner of Social Security, is
     substituted for his predecessor. See 42 U.S.C. § 405(g); Fed. R.
28   Civ. P. 25(d).
